DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                ALI AHMED,
                                 Appellant,

                                      v.

         U.S. BANK TRUST, N.A., as Trustee for LSF9 MASTER
                     PARTICIPATION TRUST,
                            Appellee.

                               No. 4D17-1323

                               [August 3, 2017]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Senior Judge; L.T.
Case No. CACE 15020122.

    Preston J. Fields, Sr., of Preston J. Fields, P.A., Palm Beach Gardens,
for appellant.

  Andrea K. Alles and Brandon S. Vesely, B.C.S., of Albertelli Law,
Tampa, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.